TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2019



                                      NO. 03-18-00467-CV


                                 Benjamin Wetmore, Appellant

                                                 v.

                                     Steve Bresnen, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on June 25, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.